DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein adjustable mounting" in lines 1-2.  It is unclear to what this mounting refers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard (US Patent Number 5074618).
Regarding claim 1, Ballard discloses a seat frame, comprising: a seat support member (including 12 and/or 36, etc.) having a flat surface (various flat surfaces are present) for supporting a seat (18, etc.); and a clamp member (including 30 and/or 38), wherein the seat support member is adjustably mounted on said clamp member, and wherein the seat frame is mountable via the clamp member on a seat frame support (of 8 for instance) of a device on which a person can be seated.  
Regarding claim 3, Ballard further discloses the seat support member is a two-part member (various combinations would be viewed as such).
Regarding claim 4, Ballard further discloses said seat support member comprises mating halves, each of which comprises two legs that are bent at right angles relative to one another (members 36 for instance are arranged in this manner).
Regarding claim 8, Ballard further discloses said clamp member is a single piece that is adapted to extend around a seat frame support, and wherein said clamp member has two legs that are adapted to be mounted on said seat support member (this is the general arrangement of members 30 and 38; see figures).  
Regarding claim 10, Ballard further discloses said adjustable mounting of said seat support member on said clamp member is accomplished by providing at least one slot in said seat support member, and wherein said clamp member is provided with legs that are attached to said seat support .  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard.
Regarding claims 2 and 5, Ballard discloses a seat frame as explained above including a pneumatic tube (18) that is removably secured to said seat support member and respective legs of the seat support member extending away from one another to form a support for the seat (see figures).  Further, the device appears to have generally round components (i.e. the tube and disk) as claimed, but the particular claimed shape may not be clearly disclosed.  However, as changes in size and shape of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve fit, comfort, and support for various users.
Regarding claim 9, Ballard discloses a seat frame as explained above including said clamp member is a two-piece member that is adapted to extend around a seat frame support, but may not clearly disclose the leg arrangement as claimed.  Such clamps are well-known in the art however, and as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the 
Regarding claims 17 and 18, Ballard further discloses a cover (24) is provided for said tube, wherein said cover is adapted to be secured to said seat support member in a strapless manner (this is the general arrangement).  
Regarding claim 19, Ballard discloses a seat frame structurally as explained above but may not explicitly discloses “method” of mounting.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount the seat frame as claimed because the normal use of the device would typically encompass the steps as set forth.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Howard (US Patent Number 5524961).  Ballard discloses a seat frame as explained above but does not explicitly disclose end members or hook and loop arrangements.  Such are well-known in the art as shown by Howard who discloses a related device including end members at an end of a seat support member that would be capable of providing attachment of an identification device (the far ends of 20 for instance would be useable as such), and a tube/cover arrangement secured to a seat support member via hook and loop straps (see the first paragraph of the Detailed Description of the Invention section for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide end members and a hook and loop arrangement as taught by Howard in Ballard’s device because this could improve safety, comfort, and convenience for various users.



Response to Arguments
Applicant's arguments filed 2 September 2021 have been fully considered but they are not persuasive.  Specifically, Applicant argues claim 11 should be examined, that Ballard does not disclose a support member with a flat surface or the shape as in claim 2.  Regarding claim 11, it is specific to the embodiment of Group X and as Applicant has elected Group II, the claim remains withdrawn.  Regarding the surface, Ballard’s seat support member is general flat and moreover has various flat surfaces meeting the limitations as currently set forth.  Regarding the shape of claim 2, even if not clearly disclosed, such would have been obvious as set forth above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636